Citation Nr: 0433282	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disability for 
the purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Sandra D. Leon, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana, which denied the veteran's claim of entitlement to 
VA outpatient dental treatment.

In connection with his current appeal, the veteran requested 
a personal hearing before a Veterans Law Judge at the RO.  In 
a September 2004 letter, however, the veteran withdrew his 
hearing request and asked that his appeal be forwarded to the 
Board.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal will be remanded to the VAMC via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As set forth above, the veteran is seeking entitlement to VA 
outpatient dental treatment.  He contends that he lost 
several of his teeth when he fell during a post-service 
seizure.  

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2004).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence assembled 
thus far does not show, nor does the veteran contend, that he 
has an adjudicated service-connected compensable dental 
condition.  See e.g., 38 C.F.R. § 4.150 (2004).  While it 
appears that service connection for teeth numbers 15 and 19 
may have been granted in a November 2003 rating decision, in 
the February 2004 Supplemental Statement of the Case, the 
VAMC clarified that compensation for these teeth is not 
warranted.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
1968, clearly his recent application is untimely under the 
aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).  In this case, the evidence assembled thus far does 
not show in-service dental trauma, nor has the veteran 
alleged that his dental condition resulted from combat wounds 
or other service trauma.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Again, however, neither the contentions of 
the veteran nor the evidence of record contains any 
indication that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).

In this case, the record on appeal shows that service-
connection is not in effect for any disability, nor is the 
veteran a vocational rehabilitation trainee.  The record does 
show that the veteran has received treatment from VA for a 
seizure disorder.  The record, however, does not contain a 
medical opinion as to whether the veteran currently has a 
dental condition which is complicating a medical condition 
being treated by VA.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c) (2004).  Thus, the Board finds that additional 
development is necessary.  

In addition, the Board observes that the veteran has 
identified private dental records in connection with his 
appeal.  Specifically, the record contains a VA Form 21-4142 
in which the veteran indicated that he received dental 
treatment from Dr. J.A. Tompkins.  Under the VCAA, the 
assistance provided by VA shall include making reasonable 
efforts to obtain private treatment records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2004).  Thus, an attempt should be made to 
obtain these records.  

Finally, it is noted that the RO may have provided the VAMC 
with inaccurate information regarding the veteran's 
representation.  According to a February 2004 Report of 
Contact, the RO advised the VAMC that the veteran was 
unrepresented.  A review of the claims folder, however, shows 
that the veteran has executed a power of attorney in favor of 
Sandra D. Leon, Esq.  Under 38 C.F.R. § 20.603 (2004), such 
designation will continue to be honored unless it has been 
revoked or the representative has properly withdrawn.  In 
this case, the record contains no indication that the veteran 
has revoked this power of attorney or that his attorney has 
withdrawn.  

Under 38 C.F.R. § 20.600 (2004), an appellant must be 
afforded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  To date, the veteran has not been 
afforded the benefit of representation, and on remand, this 
procedural deficiency must be remedied.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining any required 
authorization or additional information, 
the VAMC should contact Dr. J.A. Tompkins 
and request dental records pertaining to 
the veteran.  

2.  The veteran should be scheduled for a 
VA dental examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the veteran exhibits any current 
dental disorder that is complicating any 
condition currently being treated by VA.  

3.  The VAMC should then readjudicate the 
veteran's claim of service connection for 
a dental disability for the purposes of 
obtaining VA outpatient dental treatment.  
If the benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).




